UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4660


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANTHONY DARBY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      Margaret B. Seymour, Chief
District Judge. (5:10-cr-00184-MBS-9)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie T. Sarji, VITETTA.SARJI LAW GROUP, LLC, Daniel Island,
South Carolina, for Appellant.        Julius Ness Richardson,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Anthony Darby appeals his sixty-month sentence

imposed pursuant to his guilty plea to conspiracy to make false

statements    with       regard       to     the    acquisition     of   firearms     from

licensed    dealers,       to       engage     in    the    business     of   dealing   in

firearms in interstate commerce, and to travel in interstate

commerce to acquire firearms with the intent to engage in the

business of firearms without a federal license, in violation of

18 U.S.C. § 371 (2006).                On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

no     meritorious       issues       for     appeal       but   questioning     whether

enhancements to Darby’s offense level were warranted under U.S.

Sentencing    Guidelines            Manual    §§    3B1.1(b),    2K2.1(b)(4)     (2010).

Darby was notified of his right to file a pro se supplemental

brief, but he did not do so.                  The Government elected not to file

a responsive brief.         We affirm.

            We   review         a     district       court’s     application     of     the

Guidelines during sentencing de novo and its factual findings

for clear error.         United States v. Mehta, 594 F.3d 277, 281 (4th

Cir.    2010).       A    district          court    must    make   relevant     factual

findings at sentencing based on its view of the preponderance of

the evidence.        United States v. Young, 609 F.3d 348, 357 (4th

Cir. 2010).



                                               2
            Darby    first    argues      the    district        court    improperly

enhanced his sentence for his role in the offense under USSG

§ 3B1.1(b) because the same facts were used to establish his

base    offense    level   under   USSG     §   2K1.1       and,    therefore,      the

enhancement       constituted      impermissible            “double       counting.”

Pursuant to USSG § 3B1.1(b), a defendant qualifies for a three-

level enhancement if he was “a manager or supervisor (but not an

organizer or leader) and the criminal activity involved five or

more participants or was otherwise extensive.” USSG § 3B1.1(b).

Having reviewed the record, we conclude that the district court

did not err in imposing the enhancement.

            Darby also asserts that the district court erred in

applying    an    enhancement   for    possession      of    a     firearm   with   an

obliterated serial number because there was no evidence he had

knowledge    of    the   obliterated    serial     number.          The   Guidelines

provide for a four-level enhancement if a firearm had an altered

or     obliterated   serial     number.         USSG    §    2K2.1(b)(4).           The

accompanying commentary specifically states that the enhancement

applies “regardless of whether the defendant knew or had reason

to believe that the firearm . . . had an altered or obliterated

serial number.”      USSG §2K2.1(b)(4) cmt. n. 8(B); see also United

States v. Statham, 581 F.3d 548, 553 (7th Cir. 2009) (stating

that the defendant need not have known that the serial numbers

had been removed from the weapons for the enhancement to apply);

                                        3
United    States       v.    Brown,    514       F.3d     256,     269    (2d   Cir.     2008)

(finding    that       the   strict     liability         nature     of    this   provision

reasonably imposes the burden on the felon to ensure the number

is not obliterated, and that such a burden does not violate due

process); cf. United States v. Mobley, 956 F.2d 450, 452-53 (3d

Cir.     1992)    (finding      that       the       language      of     the   enhancement

contained no scienter requirement, and no such requirement would

be read into the provision).                 We therefore find no error in the

imposition of this enhancement.

            In accordance with Anders, we have examined the entire

record for potentially meritorious issues and have found none.

We   affirm      the    judgment      of     the      district      court.      This    court

requires that counsel inform Darby, in writing, of his right to

petition    the    Supreme      Court      of       the   United    States      for    further

review.     If Darby requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may move to withdraw.            Counsel’s motion must state that a copy

thereof was served on Darby.                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                                      AFFIRMED



                                                4